Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the previous Office action, dated February 7, 2022, has been received. By way of this reply, Applicant has cancelled claims 1 and 3-13 and amended claim 21.
Claims 21-28 are currently pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated August 6, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2021 was filed after the mailing date of the first Office action on the merits on October 5, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Improper Markush Grouping
Claims 7 and 8 were previously rejected on the basis that they each contain an improper Markush grouping of alternatives.
Applicant’s cancellation of claims 7 and 8 have rendered this issue moot, and this rejection is hereby withdrawn.


Claim Rejections - 35 USC § 112
Claims 1 and 3-13 were previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description and enablement requirements.
Applicant’s cancellation of claims 1 and 3-13 have rendered this issue moot, and this rejection is hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 1, 3, 5-8, and 13 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothbard (US20140161786A1, cited in IDS).
Applicant’s cancellation of claims 1, 3, 5-8, and 13 have rendered this issue moot, and this rejection is hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rothbard in view of Kurnellas (J Exp Med. 2014 Aug 25;211(9):1847-56, cited in IDS) and Watanabe (US20070053844A1, cited in IDS).
Applicant argues that the cited Rothbard reference does not teach that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art; specifically, that Rothbard does not teach that the method is carried out in a subject in need of having B-1a lymphocytes activated.
Applicant's arguments have been considered but are not found to be persuasive.
In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981) and MPEP 2145. This Applicant has not done, but rather argues the references individually and not their combination. One cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references. In re Young 403 F.2d 759, 150 USPQ 725 (CCPA 1968).
"The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . . [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) Also see MPEP 2144.06.
Furthermore, Applicant's specification does not describe any means to determine that a subject is in need of having B-1a lymphocytes activated. The closest approximation is in Applicant's specification at page 35, under Exemplary Embodiment 1: "A method of targeting and activating B-la lymphocytes in the pleural cavity to treat a medical condition including an inflammatory or autoimmune component in a subject in need thereof including: administering a therapeutically effective amount of a formulation including a fibril or a fibril-forming peptide of 
Rothbard teaches that certain hexapeptides are effective therapeutics, based upon experiments performed upon plasma and lesions from multiple sclerosis patients (e.g. para. 0059-0060). Applicant's specification at paragraph 0048 identifies multiple sclerosis as a condition with inflammatory or autoimmune components.
Kurnellas teaches the hexapeptide NVSTSG with lower Rosetta free energy than the parent peptide SSTNVG. Kurnellas teaches that the peptide appeared to reduce the clinical signs relative to the untreated control in an EAE mouse model (Figure 6E and page 1852, left column, second paragraph). Furthermore, Watanabe teaches that formulations comprising a therapeutic peptide may be delivered to a patient as a drug (para. 0015, 0031, 0060).
The combination of Rothbard and Kurnellas teaches that the claimed hexapeptide NVSTSG is an efficacious treatment for EAE in the described mouse model. Since a subject in need of having B-1a lymphocytes activated would be a subject with EAE, the prior art inherently teaches that treatment with the claimed peptide would naturally result in activation of B-1a lymphocytes. The teachings of Watanabe suggest the formulation of the claimed peptide into a drug for administration to a patient in need. 
The fact that Applicant has recognized a property which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145(II).
maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644        


/AMY E JUEDES/            Primary Examiner, Art Unit 1644